Citation Nr: 0927517	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the Veteran has excessive income for the receipt of 
the Department of Veterans Affairs (VA) nonservice-connected 
pension benefits to include aid and attendance. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1942 to January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 determination by the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied nonservice-connected 
pension to include aid and attendance benefits, because of 
excessive net worth. 

This appeal has been advanced on the Board's docket pursuant 
to 
38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


        REMAND
        
The evidence of record indicates that the veteran's spouse is 
not his dependent as defined under 38 C.F.R. § 3.23.  
Additionally, according to statements made by his spouse's 
children, it appears that the veteran and his spouse are 
estranged, as set out by 38 C.F.R § 3.60.  They live in 
separate states and in separate facilities.  The spouse's 
children have indicted that there is little contact between 
the parties and that the veteran does not contribute to the 
support of the spouse.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
a nonservice-connected disability that is not the result of 
the veteran's willful misconduct. One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum annual pension rate (MAPR) specified in 38 
C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a). Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran. 38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a) (3)(vi), 
3.23(a), (b), (d)(4).

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272. Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated. 38 C.F.R. § 3.271(a)(1). Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income. 38 C.F.R. § 3.271(a)(1),(3). The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12- 
month annualization period commencing on the effective date 
on which the nonrecurring income is countable. 38 C.F.R. § 
3.273(c).

Retirement benefits, including an annuity or endowment, paid 
under a Federal, State, municipal, or private business or 
industrial plan are considered income as limited as follows. 
Where the payments received consist of part principal and 
part interest, interest will be not counted separately. 38 
C.F.R. § 3.262(e). 38 C.F.R. § 3.262(e)(2) provides that 
except as provided in this subparagraph, effective January 1, 
1965, in determining income for pension purposes, under 
Public Law 86-211 (73 Stat. 432), 10 percent of the 
retirement payments received by a veteran, the veteran's 
spouse, surviving spouse, or child will be excluded. The 
remaining 90 percent will be considered income as received. 
Where a person was receiving or entitled to receive benefits 
based on his or her own employment on December 31, 1964, the 
retirement payments will not be considered income until the 
amount of the claimant's personal contribution (as 
distinguished from amounts contributed by the employer) has 
been received. Thereafter, the 10 percent exclusion will 
apply. Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid. 38 C.F.R. 
3.272(g)(1)(iii).

The Veteran submitted a claim for nonservice-connected 
pension benefits in January 2007.  The most recent expense 
report showed that the veteran had money in mutual funds.  
Given the cost of the veteran's care, it is reasonable to 
assume that the money the veteran had has decreased.  Thus 
new expense information is needed.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request new income 
and expense information from the veteran 
(this information should not include his 
spouse) and associate it with the claims 
folder.

2.  The RO/AMC should then readjudicate 
the veteran's claim based on the veteran's 
status of no dependents but with 
entitlement to aid and attendance.


Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



